                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE


    ACT, INC.,                                       :
                                                     : Case No. 3:18-cv-00186-TRM-HBG
            Plaintiff and Counter-Defendant,         :
                                                     :
                          v.                         :
                                                     :
    WORLDWIDE INTERACTIVE NETWORK,                   :
    INC.,                                            :
                                                     :
            Defendant and Counter-Claimant.          :
                                                     :
                                                     :
                                                     : JURY TRIAL DEMANDED
                                                     :
                                                     :
                                                     :
                                                     :


           PLAINTIFF ACT, INC’S OPPOSITION TO DEFENDANT WORLDWIDE
           INTERACTIVE NETWORK, INC’S MOTION TO COMPEL DISCOVERY




   SMRH:488802064                              -1-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 1 of 12 PageID #: 1706
   I.      INTRODUCTION

           The motion to compel of Defendant Worldwide Interactive Network Inc. (“Defendant” or

   “WIN”) reveals that its document requests are unnecessary, unduly burdensome and harassing. In

   its motion, Defendant contends, for the first time, that the works on which Plaintiff obtained a

   copyright registration are not sufficiently original to qualify for copyright protection because

   Plaintiff copied its WorkKeys system from the Occupational Information Network (“O*NET”).

   (Dkt. 40 at p. 1-2.)

           This contention is not in Defendant’s answer, or its initial disclosures or its responses to

   interrogatories. Indeed, none of Defendant’s prior submissions and/or filings even mention

   O*NET. In its motion, Defendant claims, for the first time:

           “The degree to which the content of ACT’s WorkKeys systems constitutes an
           original work of authorship, and the degree to which such content directly mirrors,
           and/or constitutes a direct copy of, the educational standards established by
           O*NET, is an issue to be determined in this lawsuit. However, it is believed that
           ACT’s WorkKeys systems, and in particular, the “skill level description” portions
           of ACT’s WorkKeys systems, closely follow and resemble the educational
           standards written and published by O*NET.”
   (Id.)

           Defendant’s “belie[f]” (id) that Plaintiff copied O*NET to create Plaintiff’s works is

   wrong. O*Net is a program provided by the U.S. Department of Labor. The Labor Department

   describes    O*NET     as   the   nation’s   primary    source    of   occupational    information.

   https://www.onetonline.org/help/onet/. The central feature of the program is the O*NET database,

   containing information on hundreds of standardized and occupation-specific descriptors. Id.

   Unlike O*NET, Plaintiff does not offer a database; rather, Plaintiff’s products and services are

   workplace readiness assessments. But since this is a discovery motion, the dispute over the

   substance of Defendant’s contention is for another day and a different motion.

           According to Defendant’s own theory of the case, whether Plaintiff has the copyrights it

   claims can be determined by comparing the publicly-available O*NET educational standards with

   the works on which Plaintiff has obtained copyright registrations. Thus, there is no reason for


   SMRH:488802064                                  -2-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 2 of 12 PageID #: 1707
   Defendant to have served nearly 250 unduly burdensome document requests and there is no reason

   to compel Plaintiff to hand over to its competitor Plaintiff’s highly confidential, proprietary works,

   let alone “all drafts and versions” of these works and/or “documents pertaining to the creation,

   development, and ownership of those works.” (Dkt. 40 at pp. 8 and 12.) Defendant’s motion

   should be denied.

   III.    PLAINTIFF’S WRITTEN RESPONSES AND OBJECTIONS ARE PROPER

           A.       Plaintiff’s Objections are Clear

           Defendant wrongly contends that Plaintiff failed to “provid[e] any explanation as to the

   reasons or basis for asserting [its] objection[s],” for example, that the request at issue is “vague

   and ambiguous” and/or “overbroad.” (Dkt. 40 at p. 7.) Defendant’s motion fails to explain why or
   how “ACT’s objections are evasive, incomplete, and improper under Federal Rules of Civil

   Procedure 34 and 37(a)(4).” (Dkt. 40 at p. 6-7.) They are not.

           Indeed, Plaintiff’s objections are clear. For example, Defendant’s Request No. 2 seeks

   “DOCUMENTS sufficient to show the number of employees of ACT, the positions held by each,

   and the reporting structure for the employees at ACT.” (Dkt. 40-2 at p. 3.) Plaintiff ACT, which

   was founded in 1959, objected that this request is “overbroad and vague and ambiguous as to time

   since the request does not clarify for which period in time it seeks ACT’s employment information 1.”2

   (Id.) The reason for the objection is stated plainly: Plaintiff’s objection properly states it is

   overbroad as to time. Sixty years’ worth of Plaintiff’s employment history is not relevant or

   proportional to the needs of the case.

           B.       Plaintiff Fully And Adequately Responded To Defendant’s Document
                    Requests
           Defendant claims that Plaintiff fails to adhere to Rule 34’s requirement that “an objection

   must state whether any responsive materials are being withheld on the basis of that objection.”

   (Dkt. 40 at p. 7.) That is wrong. The 2015 advisory committee notes to the applicable rule plainly

   1
       All emphasis added unless otherwise stated.
   2
       Plaintiff further objected to this request “on the grounds it seeks confidential and sensitive
       information.” Plaintiff has not withheld responsive documents based on confidentiality.

   SMRH:488802064                                    -3-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 3 of 12 PageID #: 1708
   state that “[a]n objection may state that a request is overbroad,” however, if a party intends to

   produce some responsive documents, it should include, for example, “a statement that the

   responding party will limit the search to documents . . . within a given period of time prior to the

   events in suit, or to specified sources.” Fed. R. Civ. P. 34. This is precisely what Plaintiff did.

   For example, Defendant’s Request for Production No. 13 seeks “[a]ll DOCUMENTS and

   COMMUNICATIONS PERTAINING TO copying of any portion of the ACT WorkKeys

   assessments by any PERSON other than ACT.” (Dkt. 40-2 at p. 6.) Plaintiff objected to this

   incredibly overbroad request—encompassing documents lacking any inkling of relevancy—and

   stated, in pertinent part:
           With regard to copying by WIN, Plaintiff will produce non-privileged documents
           responsive to this request that can be located after a reasonable search . . . To the
           extent that this request seeks documents relating to infringement by those other than
           WIN, Plaintiff will conduct a reasonable search for, and produce, if they exist,
           responsive letters to third parties.

           (Id. at p. 7.)

           This response complies with Rule 34, and Defendant fails to show that it does not.

   Plaintiff’s response adequately explains whether Plaintiff is withholding any responsive

   information. (Dkt. 40 at p. 7.) Plaintiff’s response specifies that it is limiting its search with

   respect to third-parties to responsive letters to third parties. The same is true for the rest of

   Plaintiff’s responses that Defendant improperly complains about. (See id. and Dkt. 40-2.)

           C.       Defendant’s Motion Was Filed for Improper Purposes

           As explained above, Defendant’s motion has no basis in applicable law. Rather, Defendant

   filed it merely to attempt to create a false equivalency. On December 7, 2018, Plaintiff filed a

   motion to compel, citing extensive case law, authorities and examples illustrating profound and

   significant deficiencies in Defendant’s response to Plaintiff’s interrogatories. To distract from the

   real issue of Defendant’s deficiencies, Defendant then filed its own motion to compel—completely

   devoid of any supporting case law for the positions it exerts. Indeed, Defendant cites only one

   case in its entire motion. (See Dkt. 40 at p. 9.) And the single case it cites was provided in support


   SMRH:488802064                                   -4-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 4 of 12 PageID #: 1709
   of a proposition that has been superseded by a subsequent amendment to the Federal Rules of Civil

   Procedure. See Rutter Group Prac. Guide Fed. Civ. Proc. Before Trial Nat. Ed. ¶ 11:610 (“Beware

   of relying on older case law that predated the December 1, 2015 effective date of amended Rule

   26(b). Former Rule 26(b) provided a more liberal discovery standard . . . [and was] replaced with

   the “proportionality” factors [added] . . . to reduce the costs of discovery”). Defendant’s meritless

   and flimsy motion should not conceal that Defendant’s responses are insufficient—not Plaintiff’s.

   Defendant’s motion should be denied.

           D.       Defendant Refused to Cooperate to Resolve the Dispute

           In an attempt to understand Defendant’s unsupported complaints and to reduce the burden

   on the Court in deciding Defendant’s motion, Plaintiff’s counsel contacted Defendant’s counsel to

   seek clarification regarding the alleged deficiencies in Plaintiff’s responses. Plaintiff’s counsel

   indicated that based on Defendant’s clarification of its allegations in its motion, Plaintiff would

   evaluate the need for supplemental responses to resolve the dispute. Specifically, Plaintiff’s

   counsel’s December 19, 2018 email to Defendant’s counsel stated:
           We believe we may, and would like to, resolve at least the issues presented in
           Argument Section A and B of [Defendant] WIN’s motion to compel by serving
           supplemental responses to WIN’s requests for production. We need some more
           information from you to do so. Specifically, in Section B, WIN states:
                    As discussed above, Federal Rule of Civil Procedure 34(b)(2)(B)
                    requires that a party responding to a request for production “must
                    either state that inspection and related activities will be permitted as
                    requested or state with specificity the grounds for objecting to the
                    request, including the reasons.” Fed. R. Civ. P. 34(b)(2)(B)
                    (emphasis added).
           ACT believes it satisfied this requirement, but we would like to understand WIN’s
           request so that we can resolve this dispute. WIN did not cite any case law explaining
           “the reasons” requirement, nor give any examples showing how “the reasons”
           requirement is satisfied. Please provide: (1) any case law you have that supports
           your argument that ACT’s responses as written do not comply with this
           requirements; and (2) examples from WIN’s RFP responses that describe “the
           reasons” for the objection in compliance with Rule 34(b)(2)(B).
           We will review and supplement our responses accordingly.




   SMRH:488802064                                     -5-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 5 of 12 PageID #: 1710
   (Parsafar Decl., Ex. A.) Counsel for Defendant WIN did not respond. Counsel for Plaintiff

   followed up the next day, on December 20, asking for a response. (Parsafar Decl., Ex. A.) Defense

   counsel continued to fail to respond. In a final attempt to resolve the dispute, Plaintiff’s counsel

   followed-up in a third attempt on December 27, 2018 seeking to meet and confer and resolve the

   dispute. (Parsafar Decl., Ex. A.) Defendant continued to ignore Plaintiff’s efforts to resolve the

   issue. (Parsafar Decl. ¶ 2.)

           Defendant WIN has failed to provide case law or examples from it own interrogatory

   responses demonstrating that Plaintiff’s responses fail to comply with the Federal Rules.

   Defendant has no interest whatsoever in resolving the purported dispute or obtaining supplemental

   responses from Plaintiff. Defendant’s conduct shows that there is no merit to this motion, and that

   Defendant filed it to distract from the motion filed against Defendant and attempt to create a false

   equivalency. Defendant’s baseless and improper motion should be denied.

   II.     THE COURT SHOULD DENY DEFENDANT’S MOTION TO COMPEL
           DOCUMENTS THAT ARE IRRELEVANT AND NOT PROPORTIONAL TO
           THE NEEDS OF THE CASE
           Defendant seeks documents “pertaining to the creation, development, and ownership of

   those works identified by ACT in its Complaint.” (Dkt. 40 at p. 8; see Dkt. 40-2, RFP Nos.
   3, 5, 8-10, 12, 15, 17, 18, 21-23, 25, 28, 30, 31, 34-36, 38, 41, 43 , 44, 47-49, 51, 54, 56, 57, 60-62, 64,

   67, 69, 70, 73-75, 77, 80, 82, 83, 86-88, 90, 93, 95, 96, 99-101 , 103, 106, 108, 109, 112-114, 116, 119,

   121, 122, 125-127, 129, 132, 134, 135, 138-140, 142, 145, 147, 148, 151-153, 155, 158, 160, 161 ,

   164-166, 168, 171 , 173, 174, 177-179, 181 , 184, 186, 187, 190-192, 194, 197, 199, 200, 203-205,

   207, 210, 212, 213, 216-218, 220, 223, 225, 226, 229-231, 233, 236, 238, 239, 242-244, 246, 249, 251,

   252, 255-257, 259, 262, 264, and 265). Similarly, Defendant requested “[a]ll drafts and versions”

   of Plaintiff’s copyrighted works (Dkt. 40 at p. 12; see RFP Nos. 5, 18, 31, 44, 57, 70, 83, 96, 109,

   122, 135, 148, 174, 187, 200, 213, 226, 239, and 252), and any derivatives thereof (Dkt. 40 at p.

   12; see RFP Nos. 10, 23, 36, 49, 75, 88, 101, 114, 127, 140, 153, 166, 179, 192, 205, 218, 231,

   244, and 257), identified in the Complaint. The Court should sustain Plaintiff’s objections to these



   SMRH:488802064                                      -6-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 6 of 12 PageID #: 1711
   Requests because they are irrelevant and disproportional to the needs of the case. See Fed. R. Civ.

   P. 26(b)(1).

           A.       Defendant’s Request Nos. 3, 5, 8-10, 12, 15, 17, 18, 21-23, 25, 28, 30, 31, 34-36,
                    38, 41 , 43 , 44, 47-49, 51, 54, 56, 57, 60-62, 64, 67, 69, 70, 73-75, 77, 80, 82, 83, 86-
                    88, 90, 93, 95, 96, 99-101, 103, 106, 108, 109, 112-114, 116, 119, 121, 122, 125-127,
                    129, 132, 134, 135, 138-140, 142, 145, 147, 148, 151-153, 155, 158, 160, 161 , 164-
                    166, 168, 171, 173, 174, 177-179,181, 184, 186, 187, 190-192, 194, 197, 199, 200,
                    203-205, 207, 210, 212, 213, 216-218, 220, 223, 225, 226, 229-231 , 233, 236, 238,
                    239, 242-244, 246, 249, 251, 252, 255-257, 259, 262, 264, and 265 Are Irrelevant
           Defendant, as the proponent of this motion to compel, bears the burden of proving the

   requested documents are relevant. See First Horizon Nat’l Corp. v. Hous. Cas. Co., No. 2:15-cv-

   2235-SHL-dkv, 2016 U.S. Dist. LEXIS 142330, at *14 (W.D. Tenn. Oct. 5, 2016) (“If an objection

   to the relevance of the sought discovery is raised, the party seeking discovery must demonstrate

   that the requests are relevant to the claims or defenses in the pending action.”) (internal quotations

   omitted); U.S. v. Carell, No. 3:09-0445, 2011 WL 2078023, at *2 (M.D. Tenn. May 26, 2011)

   (same); Martin v. Select Portfolio Serving Holding Corp., No. 1:05–cv–273, 2006 U.S. Dist.

   LEXIS 68779, at *2 (S.D. Ohio Sept. 25, 2006) (same). Defendant has not met this burden.
           In applying the discovery standard, “parties should not be permitted to roam in shadow

   zones of relevancy and to explore matter which does not presently appear germane on the theory

   that it might conceivably become so.” Lemanik v. McKinley Allsopp, Inc., 125 F.R.D. 602, 608

   (S.D.N.Y. 1989) (quoting In re Surety Ass’n of America, 388 F.2d 412, 414 (2d Cir. 1967)

   (discovery denied where information sought was not “demonstrably relevant” to any issue in the

   case). Indeed, the Federal Rules explicitly limit the scope of discovery to:
           nonprivileged matter that is relevant to any party’s claim or defense and
           proportional to the needs of the case, considering the importance of the issues at
           stake in the action, the amount in controversy, the parties’ relative access to relevant
           information, the parties’ resources, the importance of the discovery in resolving the
           issues, and whether the burden or expense of the proposed discovery outweighs its
           likely benefit.
   Fed. R. Civ. P. 26(b)(1).

           Here, Defendant has made no allegation that would make the requested documents

   relevant. Defendant’s theory of the case, as stated for the first time in its motion, is that ACT’s

   SMRH:488802064                                      -7-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 7 of 12 PageID #: 1712
   WorkKeys systems is not an original work of authorship, but rather is a “direct copy” or “directly

   mirrors” the educational standards established by O*NET. (Dkt. 40 at p. 2.) The O*NET standards

   are publicly available and Plaintiff has produced its copyright registered works with bates numbers

   ACT0011843-ACT0012307.            (Parsafar Decl. ¶ 4.)     WIN fails to explain why it needs all

   documents “pertaining to the creation, development, and ownership of those works identified by

   ACT in its Complaint,” including all previous versions and drafts of the works, in order to

   determine whether ACT’s copyrighted work is a “direct copy” or “directly mirrors” the publicly

   available O*NET standards.         Such documents are simply not relevant and therefore not

   discoverable. The Court should sustain ACT’s objections to Request Nos. 3, 5, 8-10, 12, 15, 17,
   18, 21-23, 25, 28, 30, 31 , 34-36, 38, 41 , 43 , 44, 47-49, 51 , 54, 56, 57, 60-62, 64, 67, 69, 70, 73-75,

   77, 80, 82, 83, 86-88, 90, 93, 95, 96, 99-101 , 103, 106, 108, 109, 112-114, 116, 119, 121 , 122, 125-

   127, 129, 132, 134, 135, 138-140, 142, 145, 147, 148, 151-153, 155, 158, 160, 161 , 164-166, 168, 171

   , 173, 174, 177-179, 181 , 184, 186, 187, 190-192, 194, 197, 199, 200, 203-205, 207, 210, 212, 213,

   216-218, 220, 223, 225, 226, 229-231 , 233, 236, 238, 239, 242-244, 246, 249, 251 , 252, 255-257,

   259, 262, 264, and 265.

           B.       Defendant’s Requests Are Not Proportional to the Needs of the Case

           Even if the Court finds that these documents might be marginally relevant, they are not

   discoverable because they are not “proportional to the needs of the case” and “the burden or

   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

           Defendant’s request encompasses 60 years’ worth of work, drafts, communications, and

   any and all related material by both Plaintiff and any third party. This material is ACT’s extremely

   sensitive proprietary information. Defendant fails to show that such broad requests for this highly

   sensitive information are proportional to the purported need of this case as alleged by Defendant -

   determining whether the copyrighted works “directly mirrors, and/or constitutes a direct copy of,

   the educational standards established by O*NET.” (See Dkt. 40 at p. 2.) Defendant simply has

   not made any allegations relevant to its claims or defenses that would justify searching for and

   handing over such a large volume of proprietary research and development material to a

   SMRH:488802064                                     -8-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 8 of 12 PageID #: 1713
   competitor. To the contrary, Defendant’s “requests are breathtakingly broad, burdensome, and

   intrusive; far exceeding the scope of relevant and proportional discovery.” Raub v. Moon Lake

   Prop. Owners Ass’n, No. 15-13480, 2016 U.S. Dist. LEXIS 148812, at *8–9 (E.D. Mich. Oct. 27,

   2016) (affirming magistrate’s denial of discovery). The Court should sustain Plaintiff’s objections.

   See Manual for Complex Litigation § 11.443, at 75 (“In overseeing document production, the court

   should . . . prevent indiscriminate, overly broad, or unduly burdensome demands . . . such as those

   for ‘all documents relating or referring to’ a . . . claim . . . .”); Regan-Touhy v. Walgreen Co., 526

   F.3d 641, 649-50 (10th Cir. 2008) (court held that party’s “kitchen sink” discovery request was
   overbroad).

           In short, the additional documents requested by Defendant are irrelevant. Moreover, the

   burden, expense and intrusiveness of the discovery sought by Defendant clearly outweighs the

   likelihood that the information sought will lead to the discovery of admissible evidence.

   Defendant’s motion as to these documents must be denied.

   III.    PLAINTIFF HAS PRODUCED DOCUMENTS SUFFICIENT TO SUPPORT
           PLAINTIFF’S CLAIM THAT ITS NCRC IS ENDORSED BY THE AMERICAN
           COUNCIL ON EDUCATION, AS REQUESTED IN RFP NO. 4
           Defendant’s Request No. 4 seeks: “All communications between ACT and the American

   Council on Education.” (Dkt. 40 at 11 (citing Dkt. 40-1, RFP No. 4.).) Defendant alleges: “ACT

   refused to produce any documents whatsoever that are responsive to this request.” (Id.) That is

   not true.

           Plaintiff’s National Career Readiness Certificate (“NCRC”) is the nation’s most recognized

   work readiness credential, recommended by thousands of employers. (Dkt. 1 at ¶ 12.) Plaintiff’s

   WorkKeys assessments comprise the basis for the NCRC. (Id.) In the background section of the

   Complaint, Plaintiff states that “The ACT NCRC is [] recommended for college credit by the

   American Council on Education (ACE).” (Id.) This is merely a background fact that explains

   Plaintiff’s history and presence in the industry.

           Defendant seeks “all communications between ACT and the American Council on

   Education.”      (Dkt. 40 at p. 11.)   Defendant’s request is overbroad, and seeks competitive

   SMRH:488802064                                      -9-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 9 of 12 PageID #: 1714
   intelligence. Providing Defendant access to ACE materials will allow Defendant to gain yet

   another unfair and undue advantage over Plaintiff. Defendant must do its own work and stop

   cheating off of Plaintiff. Seeking all communications with ACE is another example of Defendant’s

   improper approach to discovery. Plaintiff produced the report from ACE that proves that the ACT

   NCRC is recommended for college credit by ACE, with bates number ACT0012308 -

   ACT0012321. (Parsafar Decl. ¶ 3.) There is no basis to demand anything further.

           “Rule 26 vests the trial judge with broad discretion to tailor discovery narrowly and to

   dictate the sequence of discovery.” Crawford-El v. Britton, 523 U.S. 574, 598 (1998). Discovery

   is properly denied where, as here, the requested documents encompass much more than is required

   to achieve a party’s stated purpose in the request. See Regan-Touhy, 526 F.3d at 649 (denying

   discovery requests “encompassing much information irrelevant to that stated purpose”); Raub,

   2016 U.S. Dist. LEXIS 148812, at *9 (affirming magistrate’s denial of discovery where requests

   were “broad, burdensome, and intrusive; far exceeding the scope of relevant and proportional
   discovery”); Lemanik, 125 F.R.D. at 608 (S.D.N.Y. 1989) (discovery denied where information

   sought was not “demonstrably relevant to any issue in the case”).

           Defendant’s motion as to its Request For Production No. 4 should be denied.

   IV.     CONCLUSION

           Defendant has exerted extremely overbroad and irrelevant discovery requests in its obvious

   “fishing expedition.” Plaintiff asserted proper objections and responses to these requests, and

   nevertheless produced voluminous responsive documents. Defendant’s motion is without any

   basis in law, and must be denied.




   SMRH:488802064                                 -10-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 10 of 12 PageID #: 1715
           Respectfully submitted, this 28th day of December, 2018.


                                     By: /s/ Laura L. Chapman (Admitted Pro Hac Vice)
                                         Thomas S. Scott, Jr., BPR #: 001086
                                         Christopher T. Cain, BPR #: 19997
                                         SCOTT & CAIN, PLLC
                                         606 W. Main Street, Suite 222
                                         Knoxville, TN 37902
                                         (865) 525-2150
                                         scott@scottandcain.com
                                         cain@scottandcain.com

                                          Laura L. Chapman, Esq. (Admitted Pro Hac Vice)
                                          Yasamin Parsafar, Esq. (Admitted Pro Hac Vice)
                                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                          Four Embarcadero Center, 17th Floor
                                          San Francisco, CA 94111
                                          (415) 434-9100
                                          lchapman@shapprdmullin.com
                                          yparsafar@sheppardmullin.com

                                          Attorneys for Plaintiff and Counter-Defendant, ACT, INC.




   SMRH:488802064                               -11-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 11 of 12 PageID #: 1716
                                    CERTIFICATE OF SERVICE

          I hereby certify that on December 28, 2018, a true and correct copy of the foregoing

   PLAINTIFF ACT, INC’S OPPOSITION TO DEFENDANT WORLDWIDE

   INTERACTIVE NETWORK, INC’S MOTION TO COMPEL DISCOVERY was filed

   electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

   system to all parties indicated on the electronic filing receipt. All other parties will be served by

   regular U.S. Mail. Parties may access this filing through the Court’s electronic filing system.



                                                  /s/ Laura L. Chapman (Admitted Pro Hac Vice)
                                                  Laura L. Chapman




   SMRH:488802064                     -12-
Case 3:18-cv-00186-TRM-HBG Document 42 Filed 12/28/18 Page 12 of 12 PageID #: 1717
